 
EXHIBIT 10.1

CPI CORP.
 
NONSTATUTORY STOCK OPTION AGREEMENT

 
 
THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is made effective as
of _____________, 2008 (the “Grant Date”), between CPI Corp., a Delaware
corporation (the “Company”), and ____________ (the “Employee”), pursuant to the
CPI Corp. Omnibus Incentive Plan (the “Plan”).  Capitalized terms not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.
 
In consideration of the premises, mutual covenants and agreements herein, the
Company and the Employee agree as follows:
 
1. Grant of Option.  The Company hereby grants to Employee an option (the
“Option”) to purchase all or any part of an aggregate of __________ Shares on
the terms and conditions set forth herein.  The Option shall not constitute an
“incentive stock option” within the meaning of Section 422 of the Code.
 
2. Option Price.  The purchase (exercise) price for each Share issuable upon
exercise of the Option shall be $ __________, being 100% of the Fair Market
Value per Share on the Grant Date.
 
3. Vesting.
 
(a)           Subject to Section 5 hereof, the Option shall vest and become
exercisable upon the occurrence of the conditions set forth below:
 
(i)           This Option shall become vested with respect to one-third (1/3) of
the total number of Shares described in Section 1 hereof on the first
anniversary of the Grant Date and thereafter shall become exercisable upon the
achievement of the First Target Stock Price (for the avoidance of doubt, if the
First Target Stock Price is achieved after the Grant Date but before the first
anniversary of the Grant Date, such one-third of the Option shall become
immediately exercisable upon the first anniversary of the Grant Date);


(ii)           This Option shall become vested with respect to an additional
one-third (1/3) of the total number of Shares described in Section 1 hereof on
the second anniversary of the Grant Date and thereafter shall become exercisable
upon the achievement of the Second Target Stock Price (for the avoidance of
doubt, if the Second Target Stock Price is achieved after the Grant Date but
before the second anniversary of the Grant Date, such additional one-third of
the Option shall become immediately exercisable upon the second anniversary of
the Grant Date); and


(iii)           This Option shall become vested with respect to the final
one-third (1/3) of the total number of Shares described in Section 1 hereof on
the third anniversary of the Grant Date and thereafter shall become exercisable
upon the achievement of the Third Target Stock Price (for the avoidance of
doubt, if the Third Target Stock Price is achieved after the Grant Date but
before the third anniversary of the Grant Date, such final one-third of the
Option shall become immediately exercisable upon the third anniversary of the
Grant Date).


   (b)    Notwithstanding the vesting schedule set forth in Section 3(a), this
Option shall become immediately vested and exercisable as to any Shares that
have not otherwise vested as of a Change of Control
            of  the Company (as defined below).


(c)    For purposes of this Option, the following terms shall have the following
meanings:
 
                “Cause” shall mean (i) conduct or activity of the Employee
materially detrimental to the Company’s or any Subsidiary’s reputation or
business (including financial) operations; (ii) gross  or  habitual  neglect or
breach of duty or misconduct of the Employee in discharging the duties of his or
her position; (iii) repeated unfitness or unavailability for service, disregard
of the Company’s   rules or policies after reasonable notice and opportunity to
cure, or engaging in conduct not becoming of a senior manager of the Company; or
(iv) prolonged absence by the Employee from his or her duties
            (other than on account of illness or disability) without the consent
of the Company.
 
                “Change of Control” shall mean a change in control of a nature
that would be required to be reported in response to Item 5.01 of the Current
Report on Form 8-K, as in effect on the date hereof, 
            pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (“Exchange Act”) or would have been required to be so reported
but for the fact that such event had been “previously
            reported” as that term is defined in Rule 12b-2 of Regulation 12B of
the Exchange Act unless the transactions that give rise to the Change in Control
are approved or ratified by a majority of the members of
            the Incumbent Board who are not participants in the Plan; provided
that, without limitation, notwithstanding anything herein to the contrary, a
Change in Control shall be deemed to have occurred if (i) any
            Person is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 40% of the combined voting power of
            the Company’s then outstanding securities ordinarily (apart from
rights accruing under special circumstances) having the right to vote at
elections of directors (“Voting Securities”), (ii) individuals who
            constitute the Incumbent Board cease for any reason to constitute at
least a majority thereof, or (iii) the stockholders of the Company approve a
reorganization, merger or consolidation with respect to which
            persons who were the stockholders of the Company immediately prior
to such reorganization, merger or consolidation do not, immediately thereafter,
own, directly or indirectly, more than 50% of the
            combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s then
outstanding voting securities, or a liquidation or dissolution of the
            Company or of the sale of all or substantially all of the assets of
the Company.  For purposes of this Agreement, the term “Person” shall mean and
include any individual, corporation, partnership, group,
            association or other “person,” as such term is used in Section 14(d)
of the Exchange Act, other than the Company or any employee benefit plan(s)
sponsored or maintained by the Company.  For these
            purposes, “Incumbent Board” shall mean the individuals who
constitute the Board on the Grant Date; provided that any person becoming a
director subsequent to the Grant Date whose election, or
            nomination for election by the Company’s shareholders, was approved
by a vote of at least three-quarters of the directors comprising the Incumbent
Board (either by a specific vote or by approval of the
            proxy statement of the Company in which such person is named as a
nominee for director, without objection to such nomination) shall, for purposes
of this Plan, be deemed a member of the Incumbent
            Board.
 
“First Target Stock Price” shall mean the closing price of a Share on the New
York Stock Exchange exceeds $25.00 for at least 20 consecutive trading days
after the Grant Date.
 
“Second Target Stock Price” shall mean the closing price of a Share on the New
York Stock Exchange exceeds $45.00 for at least 20 consecutive trading days
after the Grant Date.
 
“Third Target Stock Price” shall mean the closing price of a Share on the New
York Stock Exchange exceeds $65.00 for at least 20 consecutive trading days
after the Grant Date.
 
4. Term.  Subject to earlier termination as provided in Section 5 hereof, the
Option shall terminate, and be of no force or effect after 5:00 p.m. (Eastern
Time), on the tenth (10th) anniversary of the Grant Date (the “Expiration
Date”).
 
5. Effect of Termination of Service.  In the event of Employee’s Termination of
Service, then (i) all further vesting of Employee’s rights with respect to the
Option under Section 3 hereof shall immediately cease and (ii) any then unvested
portion of the Option shall be immediately cancelled and forfeited by the
Employee for no consideration.  The Option shall terminate and lapse upon a
Termination of Service as follows:
 
(i)  immediately upon Employee’s Termination of Service for Cause;


(ii)  90 days after any voluntary Termination of Service by the Employee; or


(iii)  one year after the Employee’s Termination of Service on account of death
or Disability, or an involuntary Termination of Service by the Company without
Cause;


provided however that in no event shall this Option remain exercisable beyond
the Expiration Date.
 
6. Nontransferability.  The Option shall not be transferable other than by will
or the laws of descent and distribution, and any permitted transferee shall take
the Option subject to all of the terms hereof.  During the lifetime of the
Employee, the Option may be exercised only by the Employee or, in the case of
the Employee’s Disability, the Employee’s duly authorized
representative.  Following the death of the Employee, the Option may be
exercised only by the Employee’s executor, administrator or permitted transferee
as provided above.  Without limiting the generality of the foregoing, the Option
may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process, and any attempt to
do so shall be void.
 
7. Method of Exercise.
 
(a) Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised, in whole or in part, to the extent then exercisable, at
any time prior to its expiration as provided in Section 3, Section 4 or Section
5 hereof.  Any such exercise shall be effected by a written notice delivered to
the Secretary of the Company at its principal executive office, in such form as
the Company may prescribe, and shall be signed by the person or persons so
exercising this Option.  In the event this Option shall be exercised pursuant to
Section 6 hereof by any person other than the Employee, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  Any notice of exercise delivered under this Section 7 shall state the
number of Shares in respect of which the Option is being exercised, and shall be
accompanied by full payment for the Shares with respect to which the Option is
exercised (in the form permitted in Section 7(b) hereof).  If the Option is
exercised by any person or persons other than the Employee under Section 6
hereof, then the notice shall be accompanied by appropriate proof of the right
of such person or persons to exercise the Option.
 
(b) The exercise price of the Option (or portion thereof being exercised) may be
paid (i) in United States dollars in cash or by check; (ii) through delivery of
Shares owned by Employee having a Fair Market Value equal as of the date of the
exercise to the exercise price of the Option; or (iii) by having the Company
retain from the Shares otherwise issuable upon exercise of the Option, a number
of Shares having a Fair Market Value equal, as of the date of exercise, to the
exercise price of the Option (a “net-exercise”); or (iv) by any combination of
(i), (ii), or (iii) above.
 
(c) The Company shall have the right to deduct from any compensation or any
other payment of any kind due the Employee, the amount of any federal, state or
local taxes required by law to be withheld as the result of any exercise of this
Option.  In lieu of such deduction, the Company may require the Employee to make
a cash payment to the Company equal to the amount of taxes required to be
withheld.  If the Employee does not make such payment when requested, the
Company may refuse to issue any Shares under this Option until arrangements
satisfactory to the Company for such payment have been made.
 
8. No Rights of a Shareholder.  The Employee shall not have any of the rights of
a shareholder of the Company with respect to the Shares that may be issued upon
the exercise of the Option until such time as the Shares are issued to the
Employee following an exercise.  No adjustment shall be made for dividends or
other distributions made by the Company to its shareholders or other rights for
which the record date is prior to the date on which the Employee is admitted as
a shareholder with respect to Shares that may be issued upon the exercise of the
Option.  Notwithstanding the preceding sentence, in the event of an
extraordinary cash dividend or distribution, the Committee shall make
appropriate and equitable adjustments to the number of Shares subject to this
Option and/or to the exercise price hereof as the Committee determines in its
sole and reasonable discretion are necessary to prevent dilution of Employee’s
rights hereunder.  The Committee’s determination with respect to any such
adjustments under this Section 8 shall be conclusive and binding on the
Employee.
 
9. Securities Law Considerations. If at any time during the term of the Option,
the Company shall be advised by its counsel that Shares issuable upon exercise
of the Option are required to be registered under the Federal Securities Act of
1933, as amended (the “1933 Act”), or under applicable state securities laws, or
that delivery of such Shares must be accompanied or preceded by a prospectus
meeting the requirements of the 1933 Act or of any applicable state securities
laws, issuance of Shares by the Company may be deferred until such registration
is effected or a prospectus available or an appropriate exemption from
registration is secured.  The Employee shall have no interest in the Shares
covered by this Option unless and until such Shares are issued.  The Employee
agrees and acknowledges that the Option may not be exercised unless the
foregoing conditions are satisfied.
 
10. Subject to the Plan.  This Agreement shall be subject to and governed by all
the terms and conditions of the Plan.  A copy of the Plan has been delivered to
the Employee and is hereby incorporated by reference.  In the event of any
discrepancy or inconsistency between the terms and conditions of this Agreement
and of the Plan, the terms and conditions of the Plan shall control.
 
11. Code Section 409A.  This Option is intended to be exempt from Section 409A
of the Code, and the regulations and guidance promulgated thereunder (“Section
409A”).  Notwithstanding the foregoing or any provision of this Option to the
contrary, if any provision of this Option contravenes Section 409A or could
cause the Employee to incur any tax, interest or penalties under Section 409A,
the Board may, in its sole discretion and without the Employee’s consent, modify
such provision to comply with, or avoid being subject to, Section 409A, or to
avoid the incurrence of taxes, interest and penalties under Section 409A.
 
12. No Assurance of Continued Employment by the Company.  The granting of the
Option is in consideration of the Employee’s continuing as an employee of the
Company.  Notwithstanding the foregoing, nothing in this Agreement shall confer
upon the Employee any right to continue as an employee of the Company, or affect
the right of the Company to terminate the Employee’s employment (subject to the
terms of any separate employment contract) at any time in the sole discretion of
the Company, with or without cause.
 
13. Interpretation.  The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Committee shall be final and conclusive.
 
14. Enforceability.  This Agreement shall be binding upon the Employee and such
Employee’s estate, personal representative and beneficiaries.
 
15. Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware (regardless of the law that might
otherwise govern under applicable Delaware principles of conflict of laws).
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Employee has hereunto set his or
her hand, all as effective as of the day and year first above written.
 



 
CPI Corp.,
a Delaware corporation
         
 
By:
/s/Name       Name        Title                        EMPLOYEE:                
         



 







 
 

 
